Exhibit 10.1

_____________________________________________________________________________

CREDIT AGREEMENT

 

dated as of November 7, 2008

 

by and between

 

LANDAMERICA FINANCIAL GROUP, INC.,
as Borrower

 

and

 

CHICAGO TITLE INSURANCE COMPANY,
as Lender

_____________________________________________________________________________

--------------------------------------------------------------------------------

TABLE OF CONTENTS           Page      ARTICLE 1 - DEFINITIONS    1    1.1   
Definitions    1  1.2    Interpretation    7    ARTICLE 2 - THE LOAN; USE OF
PROCEEDS    8    2.1    Credit Facility    8  2.2    Note    8  2.3    Principal
Repayment Generally    9  2.4    Mandatory Repayments and Reduction of the
Commitment    9  2.5    Voluntary Prepayment    10  2.6    Interest    10  2.7 
  Use of Proceeds    10    ARTICLE 3 - COLLATERAL    10    3.1    Guarantor
Security Interest    10    ARTICLE 4 - CLOSING AND CONDITIONS PRECEDENT TO
ADVANCES    11    4.1    Initial Advance    11  4.2    All Advances    12   
ARTICLE 5 - REPRESENTATIONS AND WARRANTIES    13    5.1    Representations of
the Borrower    13  5.2    Reliance on Representations    14    ARTICLE 6 -
COVENANTS    14    6.1    Preservation of Collateral    14  6.2    Information
and Notices    14  6.3    Further Assurances    15  6.4    Covenants Regarding
the Guarantor    15    ARTICLE 7 - DEFAULT    16    7.1    Events of Default   
16  7.2    Acceleration and Termination of Commitment    17  7.3    Remedies
Regarding the Collateral    17  7.4    No Advances After Default    18  7.5   
Right of Set-Off    18  7.6    Nature of Remedies    18      -ii-


--------------------------------------------------------------------------------

ARTICLE 8 - MISCELLANEOUS    18    8.1    Reference to Statute or Regulation   
18  8.2    Notices    18  8.3    Amendments    19  8.4    Survival of
Representations and Warranties    19  8.5    Assignments and Participations   
19  8.6    Successors and Assigns    19  8.7    Construction    20  8.8   
Severability    20  8.9    Waiver of Trial by Jury; Jurisdiction    20  8.10   
Entire Agreement    21  8.11    Multiple Counterparts    21  8.12    Consent;
Waivers    21  8.13    Indemnity By the Borrower; Expenses    21  8.14    Waiver
of Certain Defenses    22  8.15    Limitation on Liability; Waiver of Punitive
Damages    22    Exhibits, Schedules and Annexes   Annex I      List of Auction
Rate Securities and Securities Accounts         Exhibit A                       
Form of Revolving Credit Note        Exhibit B                        Form of
Guaranty and Security Agreement               -iii-


--------------------------------------------------------------------------------

CREDIT AGREEMENT

          This CREDIT AGREEMENT, dated November 7, 2008 (this “Agreement”), is
by and between LANDAMERICA FINANCIAL GROUP, INC., a Virginia corporation
(together with its successors and permitted assigns, the “Borrower”), and
CHICAGO TITLE INSURANCE COMPANY, an insurance company organized under the laws
of the State of Nebraska (together with its successors and permitted assigns,
the “Lender”).

BACKGROUND

          A.          Fidelity National Financial, Inc., a Delaware corporation
and the ultimate parent of the Lender (“FNF”), and the Borrower are entering
into an Agreement and Plan of Merger of even date herewith (the “Merger
Agreement”) pursuant to which a wholly owned subsidiary of FNF will merge (the
“Merger”) with and into the Borrower.

          B.          The Lender and the Borrower are entering into this
Agreement as a condition and a material inducement to the entering into of the
Merger Agreement by FNF and the Borrower.

          C.          Concurrently herewith, LandAmerica 1031 Exchange Services,
Inc., a Maryland corporation and a wholly-owned subsidiary of the Borrower
(together with its successors and permitted assigns, the “Guarantor”) is
entering into a Guaranty and Security Agreement (the “Guaranty and Security
Agreement”), substantially in the form of Exhibit B, pursuant to which Guarantor
irrevocably and unconditionally guarantees the payment and performance of
Borrower’s obligations hereunder and grants a security interest in the
Collateral (as hereinafter defined) to secure the obligations of the Guarantor
under the Guaranty and Security Agreement and the obligations of the Borrower
hereunder.

          NOW, THEREFORE, in consideration of the premises and the mutual
covenants hereinafter contained, and for other good and valuable consideration,
the parties hereto agree as follows:

ARTICLE 1 - DEFINITIONS

1.1      Definitions. When used in this Agreement, the following terms shall
have the respective meanings set forth below.

          “Account Control Agreement” has the meaning set forth in Section 3.1.

          “Additional 1031 Liquidity” means receipt by the Guarantor, or by the
Borrower for the benefit of and to be used by the Guarantor, of immediately
available funds or readily marketable securities having a market value of not
less than US$60,000,000.00 from the exchange after November 6, 2008 and on or
prior to November 24, 2008 of auction rate securities with a aggregate par
amount of no more than US$75,000,000.00 that are owned by the Guarantor to one
or more of the Borrower's title insurance Subsidiaries.

          “Advance” means a borrowing under the Commitment pursuant to Section
2.1.

1

--------------------------------------------------------------------------------

          “Advance Date” means the date on which an Advance is made.

          “Advance Request” means the written request for an Advance given
pursuant to Section 2.1(b).

          “Affiliate” means, with respect to any Person, (a) each Person that,
directly or indirectly, owns or controls, whether beneficially or as a trustee,
guardian or other fiduciary, 10% or more of the equity interests having ordinary
voting power in the election of directors of such Person, (b) each Person that
controls, is controlled by or is under common control with such Person, (c) each
of such Person’s officers, directors, joint venturers and partners and (d) in
the case of an individual, the immediate family members, spouses and lineal
descendants of individuals who are Affiliates of such individual. For the
purposes of this definition, “control” of a Person shall mean the possession,
directly or indirectly, of the power to direct or cause the direction of its
management or policies, whether through the ownership of voting securities, by
contract or otherwise.

          “Agreement” means this Credit Agreement, as the same may be amended,
supplemented, restated or otherwise modified from time to time.

          “Applicable Rate” means a rate per annum equal at all times to LIBOR
plus four hundred basis points (4.00%), which rate shall fluctuate as and when
LIBOR shall fluctuate.

          “Auction Rate Securities” means the auction rate securities listed on
Annex I hereto, which auction rate securities are held in Securities Account
no.170-90010-1-8-777 established at Citi Smith Barney and Securities Account
no.156000906 established at SunTrust Bank.

          “Availability Period” means, subject to the terms and conditions
hereof, the period beginning on the date of receipt by the Borrower of the
Additional 1031 Liquidity (but in no event prior to November 24, 2008) and
ending on, but not including, the earlier of (i) the fifth (5th) anniversary of
the date hereof and (ii) the Termination Date.

          “Bank Waivers” means all notices, consents or waivers required (as
determined by the Lender in its reasonable discretion, and satisfactory in form
and substance to the Lender in its reasonable discretion), pursuant to the terms
of the SunTrust Credit Agreement and the Prudential Note Purchase Agreement to
(a) permit the execution, delivery and performance of this Agreement, the
Guaranty and Security Agreement, the other Loan Documents and (b) waive all
defaults under the SunTrust Credit Agreement and the Prudential Note Purchase
Agreement in existence prior to the date of the initial Advance.

          “Business Day” means any day other than a Saturday, Sunday or day on
which banking institutions in New York, New York are authorized or obligated
pursuant to legal requirements or executive order to be closed.

          “Collateral” means all of the Guarantor’s right, title and interest
in, to and under the Auction Rate Securities and the securities accounts in
which the Auction Rate Securities are held, together with all replacements,
substitutions, distributions, income, profits, products and cash and non-cash
Proceeds thereof (including insurance proceeds) in any form and wherever
located, and all written or electronically recorded books and records relating
to any such

2

--------------------------------------------------------------------------------

securities held in the securities accounts and other rights relating thereto,
provided that “Collateral” shall not include any of the auction rate securities,
in a maximum aggregate par amount of USD$75,000,000.00, transferred or to be
transferred in order to generate the Additional 1031 Liquidity, and provided,
further, that “Collateral” shall also not include any other securities or
financial assets that are included in the securities accounts referred to above
that are not the Auction Rate Securities listed on Annex I or any replacements,
substitutions, distributions, income, profits, products and cash and non-cash
Proceeds thereof, it being understood that the Borrower will cause the Guarantor
to endeavor to remove the non- Auction Rate Securities from the securities
accounts prior to the initial Advance hereunder.

          “Commitment” means, at any given time, the obligation of the Lender,
subject to the terms and conditions herein, to make Advances hereunder,
initially in the maximum aggregate principal amount not to exceed Thirty Million
United States Dollars (US$30,000,000.00), as reduced from time to time pursuant
to the terms hereof, including all Pro Rata Commitment Decreases.

          “Debt” of a Person means all obligations for borrowed money of such
Person.

          “Default” or “default” means any condition or event specified as such
in Section 7.1 hereof that, with the giving of notice or the passage of time or
the happening of a further condition, event or act or any of these, would,
unless cured or waived, become an Event of Default.

          “Event of Default” has the meaning ascribed to it in Section 7.1.

          “FNF” has the meaning set forth in the preamble of this Agreement.

          “GAAP” means the generally accepted accounting principles set forth
from time to time in the opinions and pronouncements of the Accounting
Principles Board and the American Institute of Certified Public Accountants and
statements and pronouncements of the Financial Accounting Standards Board (or
agencies with similar functions of comparable stature and authority within the
U.S. accounting profession), which are applicable to the circumstances as of the
date of determination and are applied on a consistent basis.

          “Guaranty and Security Agreement” has the meaning set forth in the
preamble of this Agreement.

          “Guarantor” has the meaning set forth in the preamble of this
Agreement.

          “LIBOR” means, for any day, the British Bankers’ Association Interest
Settlement Rate per annum for 1-month deposits in United States Dollars,
appearing on the display designated as Page 3750 on the Dow Jones Telerate (or
such other page on that service or such other service designated by the British
Bankers’ Association for the display of its Interest Settlement Rates for Dollar
deposits) as of 11:00 a.m. (London, England time) on such day, or if such day is
not a London business day, then the immediately preceding London business day
(or if such Page 3750 is unavailable for any reason at such time, then the rate
as determined by the lender from another recognized source or interbank
quotation, such as the Reuters Screen ISDA Page).

3

--------------------------------------------------------------------------------

          “Lien” means any mortgage or deed of trust, pledge, hypothecation,
collateral assignment, deposit arrangement, lien, charge, claim, security
interest, easement or encumbrance, or preference, priority or other security
agreement or preferential arrangement of any kind or nature whatsoever whether
arising by agreement or under any statute or law or otherwise (including any
lease or title retention agreement, any financing lease having substantially the
same economic effect as any of the foregoing, and the filing of, or agreement to
give, any financing statement perfecting a security interest under the UCC or
comparable law of any jurisdiction).

          “Loan” means, at any time, the aggregate of all Advances outstanding
hereunder.

          “Loan Documents” means this Agreement, the Guaranty and Security
Agreement, the Note, the Account Control Agreements, the Transition Services
Agreement, the Advance Requests, the UCC-1 financing statements, and all other
agreements, instruments, documents and certificates executed and delivered to,
or in favor of, the Lender in connection herewith or therewith. Any reference in
this Agreement or any other Loan Document to a Loan Document shall include all
appendices, exhibits or schedules thereto, and all amendments, restatements,
supplements or other modifications thereto, and shall refer to this Agreement or
such Loan Document as the same may be in effect at any and all times such
reference becomes operative.

          “Material Adverse Effect” means (a) a “Material Adverse Effect” as
defined in the Merger Agreement, or (b) a material adverse effect on (i) the
first priority position of the Lender’s security interest in any of the
Collateral, or (ii) the ability of the Lender to effectively exercise its
remedies hereunder or under the Guaranty and Security Agreement or under any of
the other Loan Documents if an Event of Default occurs.

          “Maturity Date” means the earlier to occur of (i) the ninetieth (90th)
day after the date on which any party to the Merger Agreement provides written
notice to the other party(s) thereto of the termination of the Merger Agreement,
and (ii) the fifth (5th) anniversary of the date of this Agreement.

          “Merger” has the meaning set forth in the preamble of this Agreement.

          “Merger Agreement” has the meaning set forth in the preamble of this
Agreement.

          “Note” means the Revolving Credit Note dated the date hereof, executed
by the Borrower to and in favor of the Lender to evidence its unconditional
obligation to repay the Lender for all amounts due hereunder from time to time,
substantially in the form of Exhibit A.

          “Obligations” means all obligations now or hereafter owed to the
Lender or any Affiliate of the Lender by the Borrower related to or arising out
of the Loan, including, without limitation, amounts owed or to be owed under the
terms of the Loan Documents, or arising out of the transactions described
therein, including, without limitation, the Loan and all interest accruing
thereon (including any interest accruing after the filing of any petition in
bankruptcy or the commencement of any insolvency, reorganization or like
proceeding relating to the Borrower or the Guarantor, whether or not a claim for
post-filing or post-petition interest is allowed in such proceeding), all fees,
expenses, reimbursement obligations, indemnification payments or obligations,
all costs of collection, attorneys' fees and expenses of or advances by the
Lender

4

--------------------------------------------------------------------------------

which the Lender or any of its Affiliates pays or incurs in discharge of
obligations of the Borrower or to inspect, repossess, protect, preserve, store
or dispose of any Collateral, whether such amounts are now due or hereafter
become due, direct or indirect and whether such amounts due are from time to
time reduced or entirely extinguished and thereafter re-incurred.

          “Permitted Liens” means

          (a)          Liens in favor of the Lender,

          (b)          Liens imposed by law for tax, fees, assessments or other
governmental charges not yet due or which are being contested in good faith by
appropriate proceedings and with respect to which adequate reserves are being
maintained in accordance with GAAP,

          (c)          statutory Liens of landlords, carriers, warehousemen's,
mechanics, materialmen and similar Liens arising by operation of law in the
ordinary course of business for amounts not yet due or which are being contested
in good faith by appropriate proceedings and with respect to which adequate
reserves are being maintained in accordance with GAAP, and

          (d)          Customary Liens in favor of any securities intermediary
holding any Collateral solely to the extent of the regularly-scheduled fees that
may be currently owing from time to time for securities intermediary services
provided by such securities intermediary with respect to the applicable
securities account;

provided that the term “Permitted Liens” shall not include any Lien securing
Debt other than Liens in favor of the Lender. Without limiting the foregoing,
the Lender agrees that if it consents to any other Permitted Lien on the
Collateral, such Lien shall be in a second position and subordinate to the Lien
of the Lender, and the Lender and such lienholder will enter into a customary
intercreditor agreement with respect to the Collateral, in form and substance
satisfactory to Lender.

          “Permitted Sale” means, in addition to the sale and transfer in
connection with the Additional 1031 Liquidity, any sale, assignment, transfer or
other disposition of the Collateral:

          (i)          to any Subsidiary of the Borrower that is a regulated
insurance subsidiary in exchange for cash, cash equivalents or liquid
securities, so long as (i) the aggregate proceeds received by the Guarantor are
equal to or greater than the fair value of the Collateral so sold, transferred
or disposed of, and (ii) all of the proceeds (net only of reasonable
commissions, selling expenses and customary transaction costs) are utilized to
prepay the Loan in accordance with Section 2.4(a), with any remaining proceeds
held by the Guarantor to fund its customer withdrawals;

          (ii)          at any time after the expiration of FNF's due diligence
period under the Merger Agreement, to a bona fide third party so long as either:

5

--------------------------------------------------------------------------------

          (x)          (A) the proceeds realized by the Guarantor from such
sale, transfer or disposition are equal to or greater than the fair value of the
Collateral transferred, and (B) all of the proceeds (net only of reasonable
commissions, selling expenses and customary transaction costs) are utilized to
prepay the Loan in accordance with Section 2.4(a), with any remaining proceeds
held by the Guarantor to fund its customer withdrawals; or

          (y)          the proceeds realized by the Guarantor from such sale,
transfer or disposition are sufficient to repay in full the Loan (together with
all interest, fees and other amounts owing hereunder and under the Loan
Documents), and such net proceeds are used to so repay the Loan in full and the
Commitment is then terminated; or

          (iii)          in a settlement arrangement with Citi Smith Barney
and/or SunTrust Bank, as the securities intermediaries holding possession of the
Collateral, including a transfer of the auction rate securities back to such
securities intermediaries, provided, however, that unless the Lender shall have
consented thereto, such transfer of Collateral shall be permitted only to the
extent that the proceeds are sufficient to repay the Loan in full and the
Commitment is then terminated.

          “Person” means any individual, sole proprietorship, partnership, joint
venture, trust, unincorporated organization, association, corporation, limited
liability company, institution, public benefit corporation, other entity or
government (whether federal, state, county, city, municipal, local, foreign, or
otherwise, including any instrumentality, division, agency, body or department
thereof).

          “Pro Rata Commitment Decrease” has the meaning set forth in Section
2.4(a).

          “Proceeds” means “proceeds” as defined in the UCC from time to time.

          “Prudential Note Purchase Agreement” means the Note Purchase and
Master Shelf Agreement, dated July 28, 2006, as amended from time to time, with
Prudential Investment Management, Inc. and the other purchasers thereunder.

          “Regulatory Approvals” means as to each of the Nebraska Department of
Insurance and the New Jersey Department of Banking and Insurance either (i) an
acknowledgement and acceptance or other response, signed by the Director or the
Commissioner or his/her designee, to a letter from the Borrower in form and
substance approved by the Lender, agreeing to permit one or more of the
Borrower's title insurers to exchange with the Guarantor auction rate securities
held by the Guarantor as of the date hereof in an aggregate par amount of no
more than US$75,000,000 for an aggregate purchase price of no less than
US$60,000,000, paid in cash or readily marketable securities with a market value
of not less than US$60,000,000, or (ii) oral or other confirmation to the same
effect, in all cases in form and substance satisfactory to the Lender in its
sole discretion.

          “Required Consents” means the Bank Waivers and the Regulatory
Approvals.

6

--------------------------------------------------------------------------------

          “Subsidiary” means, as to any Person, any corporation, partnership or
other entity in which such Person, directly or indirectly, owns more than fifty
percent (50%) of the stock, capital or income interests, or other beneficial
interests, or which is effectively controlled by such Person.

          “SunTrust Credit Agreement” means the Revolving Credit Agreement,
dated July 28, 2006, as amended from time to time, among the Borrower, as
borrower, and SunTrust Bank, as Administrative Agent, and the financial
institutions party thereto from time to time.

          “Termination Date” means the earlier of (i) the date on which any
party to the Merger Agreement provides written notice to the other party(s) of
the termination of the Merger Agreement, or (ii) the date on which the
Commitment is otherwise terminated pursuant to Section 7.2.

          “UCC” means the Uniform Commercial Code (or any successor statute), as
adopted and in force in effect in the State of New York from time to time or,
when the laws of any other state govern the method or manner of the perfection
or enforcement of any security interest in any of the Collateral, the Uniform
Commercial Code (or any successor statute) of such state. Any term used in this
Agreement and in any financing statement filed in connection herewith which is
defined in the UCC and not otherwise defined in this Agreement or in any other
Loan Document has the meaning given to the term in the UCC.

1.2      Interpretation.

          (a)          Unless the context otherwise indicates, words expressed
in the singular shall include the plural and vice versa and the use of the
neuter, masculine or feminine gender is for convenience only and shall be deemed
to mean and include the neuter, masculine and feminine gender, as appropriate.

          (b)          Headings of articles and sections herein and the table of
contents hereof are solely for convenience of reference. They do not constitute
a part hereof and shall not affect the meaning, construction or effect hereof.

          (c)          All references herein to “Articles”, “Sections” and other
subdivisions are to the corresponding Articles, Sections or subdivisions of this
Agreement; the words “herein”, “hereof”, “hereby”, “hereunder” and other words
of similar import refer to this Agreement as a whole and not to any particular
Article, Section or subdivision hereof.

          (d)          All financial and accounting terms used herein and in the
Loan Documents shall have the meanings given to them in accordance with GAAP.

          (e)          Unless otherwise defined herein, terms defined in
Articles 8 and 9 of the UCC are used herein as therein defined.

7

--------------------------------------------------------------------------------

ARTICLE 2 - THE LOAN; USE OF PROCEEDS

2.1      Credit Facility.

          (a)          Advances.  From time to time during the Availability
Period, subject to the terms and conditions of this Agreement, the Lender shall
make Advances to the Borrower, which the Borrower may repay and reborrow, up to
an aggregate outstanding principal amount not to exceed at any time the
Commitment then in effect. Without limiting the foregoing, the parties agree
that the amounts to be advanced hereunder are available on a stand by basis
solely to fund customer withdrawal obligations of the Guarantor, as such
obligations become due, and shall be available to the Borrower only after the
Guarantor has received the Additional 1031 Liquidity and would have less than
US$5,000,000.00 of aggregate cash and cash equivalents available after funding
the applicable customer withdrawal obligations then due. The Availability Period
may be extended upon the mutual written agreement of the Lender and the
Borrower. Notwithstanding the foregoing, the Lender may, in its sole and
absolute discretion, make or permit to remain outstanding Advances under the
Loan in excess of the original principal amount of the Note, and all such
amounts shall (i) be part of the Obligations evidenced by the Note, (ii) bear
interest as provided herein, (iii) be payable upon demand by the Lender, and
(iv) be entitled to all rights and security as provided hereunder and the other
Loan Documents.

          (b)          Advances shall be made by the Lender upon its receipt
from the Borrower of an Advance Request, in form satisfactory to the Lender,
delivered to the Lender no later than 12:00 noon (Eastern Time) on the Business
Day prior to the date of the requested Advance, setting forth the amount of the
Advance requested and the proposed Advance Date (which shall be a Business Day),
together with a certificate executed by the Borrower (i) certifying that, as of
the proposed Advance Date, the aggregate cash and cash equivalents on hand of
the Guarantor would be less than US$5,000,000.00 after giving effect to the
payment of the applicable customer withdrawal obligations then due, (ii) setting
forth the amount and type of customer withdrawals from the Guarantor that will
be funded with the Advance, (iii) certifying that all of the proceeds of the
requested Advance will be used to fund the customer withdrawals therein so
described, and (iv) certifying as to the other matters set forth in Section 4.2.
The Advance Request shall also provide such other information as the Lender may
require. The Lender's acceptance of such a request shall be indicated only upon
its making the Advance requested.

          (c)          All Advances shall be disbursed in immediately available
funds directly from the Lender to the Guarantor, and the Borrower hereby
authorizes the Lender to disburse directly to the Guarantor any and all
Advances.

          (d)          Without limiting the foregoing, upon the occurrence of
any Default, the Lender may, without notice to the Borrower or the Guarantor,
decline to make any additional Advances to or for the benefit of the Borrower or
the Guarantor.

2.2      Note.  The indebtedness of the Borrower to the Lender under the
Commitment will be evidenced by the Note executed by the Borrower in favor of
the Lender. The maximum

8

--------------------------------------------------------------------------------

principal amount of the Note will be the amount of the Commitment as of the date
hereof; provided, however, that notwithstanding the face amount of such Note,
the borrowings evidenced thereby shall be limited at all times to its actual
indebtedness, principal and interest then outstanding.

2.3      Principal Repayment Generally.

          (a)          The Loan shall be repaid in full, together with all
accrued and unpaid interest thereon and all fees, expenses and other amounts due
hereunder, on the Maturity Date.

          (b)          The Borrower shall make each payment of principal of and
interest on the Loan and fees, expenses or reimbursements hereunder not later
than 2:00 p.m. (Eastern Time) on the date when due, without set off,
counterclaim or other deduction, in immediately available funds to the Lender at
such address as the Lender may instruct. Whenever any payment of principal of,
or interest on, the Loan or of fees, expenses or reimbursements shall be due on
a day which is not a Business Day, the date for payment thereof shall be
extended to the next succeeding Business Day. If the date for any payment of
principal is extended by operation of law or otherwise, interest thereon shall
be payable for such extended time.

2.4      Mandatory Repayments and Reduction of the Commitment.

          (a)          Upon the sale, transfer, assignment or disposition of any
of the Collateral, the Guarantor shall provide all of the proceeds therefrom
(net only of reasonable commissions, selling expenses and customary transaction
costs) to the Borrower to prepay the Loan in an amount equal to all of such cash
proceeds. Required prepayments under this Section 2.4(a) shall be made within
one (1) Business Day after receipt of the proceeds by the Guarantor, provided
that the Borrower shall cause the Guarantor to instruct the securities
intermediary that is in possession of the securities account in which the sold
securities are held to pay such proceeds directly to the Lender in immediately
available funds immediately upon receipt. Upon a prepayment pursuant to this
Section 2.4(a), the Commitment shall be reduced by an amount (as calculated in
accordance with the formula set forth in this Section 2.4(a), the “Pro Rata
Commitment Decrease”) equal to the product of:

          (x)          (i) the par amount of principal of the Collateral so
sold, transferred, assigned or otherwise disposed of divided by (ii) the
aggregate par amount of principal of all Collateral as of the date thereof,
multiplied by

          (y)          the Commitment as of the date thereof.

          (b)          At any time during the Availability Period that the
aggregate cash and cash equivalents on hand of the Guarantor exceeds
US$5,000,000.00 by at least US$250,000.00, the Guarantor shall provide such
excess (excluding any excess resulting from customer deposits made after the
date hereof) to the Borrower to prepay the Loan in an amount equal to such
excess. Amounts prepaid pursuant to this Section 2.4(b) shall

9

--------------------------------------------------------------------------------

not permanently reduce the Commitment unless expressly requested in writing by
the Borrower in connection with such prepayment.

          (c)          All prepayments shall be in immediately available funds
and, unless otherwise agreed to by the Lender at the time of such prepayment,
shall be applied as follows:

          (i)          First, to the payment of any fees, expenses or
reimbursements then owing to the Lender hereunder or under any of the other Loan
Documents,

          (ii)          Second, to the payment of all accrued but unpaid
interest on the Loan, and

          (iii)          Third, to repay the principal amount outstanding under
the Loan.

2.5      Voluntary Prepayment.

     Upon one (1) Business Day’s prior written notice by the Borrower to the
Lender, the Borrower may prepay, in whole or in part, the outstanding principal
balance of the Loan, together with all interest thereon, without premium or
penalty. Amounts prepaid pursuant to this Section 2.5 shall not permanently
reduce the Commitment unless expressly requested in writing by the Borrower in
connection with such prepayment.

2.6      Interest.

          (a)          Rate.  The Loan shall bear interest at the Applicable
Rate in effect from time to time, accruing from and including the date on which
the principal amounts are advanced to but excluding the date of any repayment
thereof.

          (b)          Payment and Calculation of Interest.  The Borrower shall
pay interest on the outstanding principal amount of the Loan quarterly in
arrears on the last day of each January, April, July, and October and on the day
on which any principal is repaid (including voluntary prepayments), and on the
Maturity Date. Interest shall be computed on the basis of a year of 360 days for
the actual number of days elapsed.

2.7      Use of Proceeds.  Advances shall be available only during the
Availability Period and the proceeds of each Advance shall be used solely to
fund customer withdrawal obligations of the Guarantor, as such obligations
become due, and shall be available to the Borrower only after the Guarantor has
received the Additional 1031 Liquidity and would have less than US$5,000,000.00
of aggregate cash and cash equivalents available after giving effect to the
funding of the applicable customer withdrawal obligations then due.

ARTICLE 3 - COLLATERAL

3.1      Guarantor Security Interest.  As security for the payment of any and
all of the Obligations and the performance of all other obligations and
covenants of the Borrower to the Lender under this Agreement and the Loan
Documents, including, without limitation, each Advance and the

10

--------------------------------------------------------------------------------

Loan due or to become due (together with any extensions, modifications,
substitutions, increases and renewals thereof, and substitutions therefor),
certain or contingent, now existing or hereafter arising, which are now, or may
at any time or times hereafter be owing by the Borrower to the Lender, the
Borrower has caused (or prior to making any Advance Request, will cause) the
Guarantor to pledge and grant to the Lender (for itself and its successors and
permitted assigns) a continuing first lien on and security interest in and upon
all of the Guarantor's right, title and interest in, to and under the
Collateral, pursuant to the Guaranty and Security Agreement. In addition, the
Borrower shall also cause to be delivered to the Lender an account control
agreement among the Lender, the Guarantor and each of the securities
intermediaries that hold securities accounts in which the securities
constituting the Collateral are held (each, an "Account Control Agreement" and
collectively, the "Account Control Agreements"). Each Account Control Agreement
shall be in favor of the Lender, in the customary form providing the Lender with
"control" over the securities accounts in which the securities constituting the
Collateral are held, and otherwise in form and substance reasonably satisfactory
to the Lender. For the purposes hereof, all lower case terms used in the
definition of “Collateral” that are defined in, or referenced in, Article 9 of
the UCC, have the meanings provided in the UCC.

ARTICLE 4 - CLOSING AND CONDITIONS PRECEDENT TO ADVANCES

4.1      Initial Advance.  Prior to the initial Advance being made hereunder,
the Borrower shall have delivered to the Lender the following:

(a)          this Agreement and any other Loan Documents, including without
limitation, the Note, the Guaranty and Security Agreement, and the Account
Control Agreements, each properly executed by all parties thereto, all in form
and substance reasonably satisfactory to the Lender;

(b)          written evidence of the receipt of the Required Consents, in form
and substance satisfactory to the Lender;

(c)          confirmation satisfactory to the Lender that the Additional 1031
Liquidity has been received by the Guarantor;

(d)          all certificates, instruments and other documentation representing
or evidencing the Collateral, including copies of the three most recent monthly
account statements showing the securities that comprise the Collateral, all in
form and substance satisfactory to the Lender;

(e)          if applicable, UCC-1 financing statements covering the Collateral,
that have been duly recorded or filed in the manner and places required by law
to establish, preserve, protect and perfect the interests and rights created or
intended to be created by this Agreement and the Guaranty and Security
Agreement;

(f)          a copy of the certified resolutions of the board of directors (or
other appropriate governing body) of each of the Borrower and the Guarantor as
well as each other Person executing any Loan Documents, certified by the
Secretary or another authorized officer of the Borrower, the Guarantor or such
other Person, authorizing the

11

--------------------------------------------------------------------------------

execution, delivery and performance of the Loan Documents to which such Person
is a party;

          (g)          confirmation from the Borrower and FNF that the Merger
Agreement has been executed and delivered by all parties thereto and that no
notice of termination pursuant to Section 8.1 of the Merger Agreement has been
sent by any of the parties thereto; and

          (h)          all additional documents, certificates and other
assurances that the Lender or its counsel may reasonably require.

4.2      All Advances.  Prior to any Advance requested (including the initial
Advance), all of the following conditions shall have been satisfied and the
Borrower shall deliver a certificate to the Lender certifying that:

          (i)          all of the representations and warranties made by the
Borrower or the Guarantor hereunder, in the Guaranty and Security Agreement, or
in any Advance Request, are true and correct in all material respects with the
same effect as though made on and as of the proposed Advance Date, except to the
extent such representations and warranties expressly relate to an earlier date
(in which case such representations and warranties shall be true and correct in
all material respects as of such earlier date),

          (ii)          the Borrower shall be in material compliance with all
provisions of this Agreement and the other Loan Documents to which it is a party
and the Guarantor shall be in material compliance with all provisions of this
Agreement and the other Loan Documents to which it is a party,

          (iii)          no Default or Event of Default has occurred and is
continuing as of the Advance Date,

          (iv)          no injunction or judicial or administrative order has
been issued, and no suits or proceedings are pending, or to the Borrower’s
knowledge threatened, before any court or by or before any governmental or
regulatory authority, commission, bureau or agency or public regulatory body
that is reasonably likely to result in a Material Adverse Effect,

          (v)          all of the Required Consents remain effective and in full
force,

          (vi)          the proposed Advance shall not cause the outstanding
principal balance of the Loan to exceed the Commitment in effect as of the
proposed Advance Date,

          (vii)          the customer withdrawal information provided in
connection with the Advance Request is true, correct and complete, and the
proceeds of the Advance so requested will be used solely for the purposes set
forth in the Advance Request, and

12

--------------------------------------------------------------------------------

          (viii)          none of the parties to the Merger Agreement has
provided written notice to the other party(s) thereto of the termination of the
Merger Agreement.

ARTICLE 5 - REPRESENTATIONS AND WARRANTIES

5.1      Representations of the Borrower. The Borrower warrants and represents
to the Lender that:

          (a)          It is duly organized, validly existing, and in good
standing in the jurisdiction of its incorporation and, except where the failure
to do so could not reasonably be expected to result in a Material Adverse
Effect, each jurisdiction in which the nature of the business conducted by it or
the character or location of the properties and assets owned or leased by it
makes such licensing or qualification necessary.

          (b)          It has the power and authority to make and perform the
Loan Documents. It has (i) all requisite power and authority to enter into and
perform each Loan Document and incur the obligations provided for therein, and
(ii) taken all proper and necessary action to authorize the execution, delivery
and performance of each Loan Document.

          (c)          The execution and performance of this Agreement and the
other Loan Documents and the consummation of the transactions contemplated by
this Agreement or the Loan Documents (including, the pledge of the Collateral by
the Guarantor) does not require any consent (other than the Required Consents),
approval or authorization of, or filing, registration or qualification with, any
governmental authority on the part of the Borrower or the Guarantor, except for
the Regulatory Approvals. The execution, delivery and performance of this
Agreement and each Loan Document, and the making of the Advances hereunder will
not violate any law, government rule or regulation, or any writ, order or decree
of any court or governmental authority, or conflict with the organizational
documents, minutes or resolutions of the Borrower or the Guarantor or violate or
constitute a default under, or (except for the Liens created under the Loan
Documents) result in the creation of any Lien upon any of its property or assets
pursuant to (immediately or with the passage of time), any law, regulation,
contract, agreement or instrument to which the Borrower or the Guarantor is a
party, or by which it is bound. Neither the Borrower nor the Guarantor is in
violation of its organizational documents, minutes or bylaws (or any amendments
or supplements thereto).

          (d)          This Agreement and all other Loan Documents, when
delivered by the Borrower, and the Guaranty and Security Agreement when
delivered by the Guarantor, will be valid and binding upon the Borrower and the
Guarantor (as applicable), in each case enforceable in accordance with their
respective terms, subject to the effect of (i) bankruptcy, insolvency,
reorganization, liquidation, moratorium or other similar laws relating to or
affecting the rights of creditors generally, and (ii) the application of general
principles of equity (regardless of whether enforcement is considered in a
proceeding in equity or at law), including, without limitation, concepts of
materiality, reasonableness, good faith and fair dealing and the possible
unavailability of specific performance or injunctive relief.

13

--------------------------------------------------------------------------------

          (e)          The Collateral constitutes all of the auction rate
securities that are held by or for the benefit of the Guarantor, other than the
auction rate securities to be transferred in order to generate the 1031
Liquidity. The Auction Rate Securities, together with the auction rate
securities to be transferred to generate the 1031 Liquidity, have an aggregate
par amount of more than $230 million as of the date hereof, and the Auction Rate
Securities in which the Lender has a first priority security interest have an
aggregate par amount of not less than approximately $155 million as of the date
hereof. Other than its Permitted Lien with respect to its regularly scheduled
service fees that are currently owing from time to time, neither of the
securities intermediaries who hold the Auction Rate Securities have any right of
set-off against the Collateral.

5.2      Reliance on Representations. The Borrower is not relying on any
representations or warranties whatsoever, express, implied, at common law,
statutory or otherwise, except for the representations or warranties expressly
set forth in this Agreement, the Guaranty and Security Agreement, and in the
Merger Agreement.

ARTICLE 6 - COVENANTS

6.1      Preservation of Collateral. The Borrower covenants that so long as the
Commitment shall be outstanding or any portion of the Obligations shall remain
unpaid or unsatisfied, the Borrower shall (i) at all times use commercially
reasonable efforts to maintain, preserve and protect the Collateral, including
the compliance in all material respects with any laws, ordinances, governmental
rules and regulations to which it is subject, and obtaining all material
licenses, permits, franchises or other governmental authorizations, necessary to
the ownership of the Collateral, provided that the Collateral may be sold or
otherwise disposed of in a Permitted Sale, and (ii) not dissolve or liquidate,
or discontinue its business.

6.2      Information and Notices.  So long as the Commitment shall be
outstanding or any portion of the Obligations shall remain unpaid or
unsatisfied, the Borrower shall deliver to the Lender each of the following:

          (a)          Notice of Default.  Promptly upon becoming aware of the
existence of any condition or event which constitutes a Default or Event of
Default, the Borrower shall provide written notice to the Lender specifying the
nature and period of existence thereof and what action the Borrower is taking
(and proposes to take) with respect thereto;

          (b)          Material Adverse Effect.  Promptly (and in any event
within three (3) Business Days) upon becoming aware of any development or other
information which could reasonably be expected to have a Material Adverse
Effect, the Borrower shall give notice to the Lender specifying the nature of
such development or information and such anticipated effect;

          (c)          Other Information and Events.  Promptly (and in any event
within three (3) Business Days) after becoming aware thereof, the Borrower shall
give notice to the Lender of the cancellation or termination of, or any default
under, the SunTrust Credit Agreement and the Prudential Note Purchase Agreement,
which cancellation, termination

14

--------------------------------------------------------------------------------

or default could reasonably be expected to have a Material Adverse Effect, or
any acceleration of the maturity of any of its Debt; and

          (d)          Other Information. Any other documents and information,
financial or otherwise, reasonably requested by the Lender from time to time.

6.3      Further Assurances. The Borrower agrees that at any time and from time
to time, at the expense of the Borrower, the Borrower will, and will cause the
Guarantor to, promptly execute and deliver all further instruments and
documents, and take all further action, that may be necessary or desirable, or
that the Lender may request, in order to perfect and protect any security
interest granted or purported to be granted hereby or pursuant to any other Loan
Document or to enable the Lender to exercise and enforce its rights and remedies
hereunder and thereunder with respect to any Collateral.

6.4      Covenants Regarding the Guarantor. Regarding the Guarantor, the
Borrower shall:

          (a)          Conduct of Business. Cause the Guarantor to (i) conduct
its business in the ordinary and usual course consistent with past practice and
in compliance in all material respects with all applicable laws, and (ii) not
change in any material respect the procedures and policies employed by the
Guarantor as of the date hereof relating to the collection of receivables and
the payment of accounts payable (including those relating to aging and timing).

          (b)          Forbearances. Cause the Guarantor to:

          (i)          not incur any Debt without the prior written consent of
the Lender;

          (ii)          not make, declare or pay any dividend (whether in cash,
stock or other securities or property), or make any other distribution on, or
directly or indirectly redeem, purchase or otherwise acquire, directly or
indirectly any shares of the capital stock of the Guarantor or of any of its
Subsidiaries or any securities or obligations convertible (whether currently
convertible or convertible only after the passage of time or the occurrence of
certain events) into or exchangeable for any shares of such capital stock
(except dividends paid by any of the Subsidiaries of the Guarantor to the
Guarantor or any of its wholly owned Subsidiaries), or cancel, release or assign
any indebtedness to any Person or any claims held by any such Person other than
in the ordinary course of business consistent with past practice or pursuant to
contracts in force at the date of this Agreement, provided, however, that so
long as the Commitment shall be outstanding or any portion of the Obligations
shall remain unpaid or unsatisfied, in the event that, notwithstanding the
restrictions set forth in this Section 6.4(b)(ii), any dividend, distribution,
or similar payment that is paid to the Borrower by the Guarantor shall be deemed
to have been intended to be monies used by the Borrower to prepay the Loan and
shall be received in trust for the benefit of the Lender and shall be segregated
from other funds of the Borrower;

          (iii)          not sell, transfer, pledge, lease, grant, license,
mortgage, encumber or otherwise dispose of any of the Collateral, other than a
Permitted Sale and in

15

--------------------------------------------------------------------------------

the event of any sale, transfer or other disposition, immediately transfer all
net proceeds thereof to the Borrower to prepay the Loan (provided that in any
such event, the Borrower shall cause the Guarantor to instruct the securities
intermediary that is in possession of the securities account in which the sold
securities are held to pay such proceeds directly to the Lender); or create any
lien of any kind with respect to any of the Collateral;

          (iv)          not acquire (whether by merger, consolidation or
acquisition of stock or assets or otherwise) any corporation, partnership or
other business organization or division thereof or, other than in the ordinary
course of business consistent with past practice, make any material investment
either by purchase of stock or securities, contributions to capital, property
transfers, or purchase of any property or assets of any other individual,
corporation or other entity; and

          (v)          not amend its charter or bylaws (or comparable
organizational documents).

ARTICLE 7 - DEFAULT

7.1      Events of Default.  Each of the following events shall constitute an
“Event of Default” under this Agreement:

          (a)          Any principal amount owing hereunder is not paid as and
when due, or any interest due hereunder or any other amount due hereunder or
under any of the other Loan Documents is not paid within three (3) Business Days
after the date due;

          (b)          The Borrower shall default in the material performance of
any other agreement or covenant contained in Section 6.4;

          (c)          The Borrower or the Guarantor shall default in the
material performance of any other agreement or covenant contained herein or in
any other Loan Document (other than as provided in subsections (a) and (b)
above), and such default shall continue uncured for more than thirty (30) days
after written notice thereof is provided to the Borrowers by the Lender;

          (d)          Any event or condition shall occur which results in the
acceleration of the maturity of the Debt under the SunTrust Credit Agreement or
under the Prudential Note Purchase Agreement;

          (e)          The Borrower or the Guarantor shall repudiate or revoke
in writing this Agreement, the Guaranty and Security Agreement, or the pledge of
Collateral thereunder, or any levy, seizure or attachment shall occur with
respect to any material portion of the Collateral; or

          (f)          The Borrower or the Guarantor is unable or admits in
writing its inability to generally pay its debts as they mature, or files a
petition in bankruptcy, or commences a proceeding under any bankruptcy,
reorganization, arrangement, readjustment of debt,

16

--------------------------------------------------------------------------------

receivership, dissolution or liquidation law or statute of any jurisdiction,
whether now or hereafter in effect, or consents to any such proceeding or has
commenced against it any such proceeding, or is adjudicated insolvent or
bankrupt, or petitions or applies to any tribunal for the employment of any
custodian, receiver, liquidator or trustee for it or any substantial part of its
properties or assets or consents to any such appointment, or permits any such
appointment to continue undischarged or unstayed for a period of forty-five (45)
days.

7.2      Acceleration and Termination of Commitment.

          (a)          Upon the occurrence and during the continuance of any
Event of Default other than an Event of Default under Section 7.1(f), the Lender
may:

          (i)          terminate the Commitment and its obligation to make any
further Advances to the Borrower, and declare all or any portion of the
Obligations to be immediately due and payable whereupon all amounts shall become
and be forthwith due and payable, without presentment, demand, protest or
further notice of any kind, all of which are hereby expressly waived by the
Borrower; and

          (ii)          pursue all or any other rights and remedies of the
Lender provided for herein or in any other Loan Document, as well as all or any
rights and remedies available at law and in equity, including the filing of
actions against the Borrower to collect the Obligations. No remedy shall be
exclusive of other remedies or impair the right of the Lender to exercise any
other remedies.

          (b)          Upon the occurrence of an Event of Default specified in
Section 7.1(f), the Commitment shall automatically and immediately terminate,
and the Obligations shall automatically and immediately become due and payable,
in all cases without any action on the part of the Lender. Thereafter, the
Lender may pursue all or any other rights and remedies provided for herein or in
any other Loan Document, as well as all or any rights and remedies available at
law and in equity.

7.3      Remedies Regarding the Collateral. Without waiving any of its other
rights hereunder or under any other Loan Document, upon the occurrence and
during the continuance of any Event of Default, the Lender shall have all rights
and remedies of a secured party under the UCC (and the Uniform Commercial Code
of any other applicable jurisdiction) and such other rights and remedies as may
be available hereunder, under other applicable law or pursuant to contract. Any
cash held by the Lender as the Collateral and all cash proceeds received by the
Lender in respect of any sale of, collection from, or other realization upon all
or any part of the Collateral may, in the discretion of the Lender, be held by
the Lender as collateral for, and/or then or at any time thereafter applied
(after payment of any amounts payable to the Lender pursuant to Section 8.13) in
whole or in part by the Lender against, all or any part of the Obligations in
such order as the Lender shall elect. Any surplus of such cash or cash proceeds
held by the Lender and remaining after payment in full of all the Obligations
hereunder shall be paid over to the Borrower or to whosoever may be lawfully
entitled to receive such surplus. The Lender shall be entitled to apply the
proceeds of any sale or other disposition of the Collateral, and the payments
received by the Lender with respect to any of the Collateral, to Obligations in
such order and manner as

17

--------------------------------------------------------------------------------

the Lender may determine. Any of the Collateral that is subject to rapid
declines in value and is customarily sold in recognized markets may be disposed
of by the Lender in a recognized market for such collateral without providing
notice of sale. The Borrower waives any and all requirements that the Lender
sell or dispose of all or any part of the Collateral at any particular time,
regardless of whether the Borrower has requested such sale or disposition. The
Borrower shall be liable for any deficiencies in the event the proceeds of the
disposition of the Collateral do not satisfy the Obligations in full.

7.4      No Advances After Default.  Upon the occurrence of any Default, Lender
may, without notice to the Borrower, decline to make any additional Advances to
or for the benefit of the Borrower.

7.5      Right of Set-Off.  Upon the occurrence of an Event of Default, the
Lender shall have the right, in addition to all other rights and remedies
available to it, to set-off against the unpaid balance of the Obligations.

7.6      Nature of Remedies.  All rights, options and remedies granted to the
Lender hereunder and under any agreement referred to herein, or otherwise
available at law or in equity, shall be deemed concurrent and cumulative, and
not alternative remedies, and the Lender may proceed with any number of remedies
at the same time until the Obligations are paid in full. The exercise of any one
right, option or remedy shall not be deemed a release of any other right, option
or remedy, and upon the occurrence and continuance of an Event of Default, the
Lender may proceed against any or all of the Collateral.

ARTICLE 8 - MISCELLANEOUS

8.1      Reference to Statute or Regulation.  A reference herein to a statute or
to a regulation issued by a governmental agency includes the statute or
regulation in force as of the date hereof, together with all amendments and
supplements thereto and any statute or regulation substituted for such statute
or regulation, unless the specific language or the context of the reference
herein clearly includes only the statute or regulation in force as of the date
hereof. A reference herein to a governmental agency, department, board,
commission or other public body or to a public officer includes an entity or
officer which or who succeeds to substantially the same functions as those
performed by such public body or officer as of the date hereof, unless the
specific language or context of the reference herein clearly includes only such
public body or public officer as of the date hereof.

8.2      Notices.  All notices, demands, requests or other communications to be
sent by one party to the other hereunder or required by law shall be in writing
and shall be deemed to have been validly given or served by delivery of the same
in person to the intended addressee, or by depositing the same with a reputable
private courier service for next Business Day delivery to the intended addressee
at its address set forth below or at such other address as may be designated by
such party as herein provided, or by depositing the same in the United States
mail, postage prepaid, registered or certified mail, return receipt requested,
addressed to the intended addressee at its address set forth below or at such
other address as may be designated by such party as herein provided. All
notices, demands and requests shall be effective upon such personal

18

--------------------------------------------------------------------------------

delivery, or two (2) Business Days after being deposited with the private
courier service, or three (3) Business Days after being deposited in the United
States mail as required above. Rejection or other refusal to accept or the
inability to deliver because of changed address of which no notice was given as
herein required shall be deemed to be receipt of the notice, demand or request
sent. By giving to the other parties hereto and Lender at least fifteen (15)
days’ prior written notice thereof in accordance with the provisions hereof, the
parties hereto shall have the right from time to time to change their respective
addresses and each shall have the right to specify as its address any other
address within the United States of America.

If to the Borrower:    LandAmerica Financial Group, Inc.      5600 Cox Road     
Glen Allen, VA 23060      Attention: Executive Vice President, Chief Legal
Officer      Phone: 804-267-8899      Facsimile: 804-267-8830    If to Lender: 
  Chicago Title Insurance Company      601 Riverside Drive      Jacksonville, FL
32204      Attention: Senior Vice President and Treasurer      Phone:
904-854-8120      Facsimile: 904-357-1023    With a copy to:    Fidelity
National Financial, Inc.      4050 Calle Real, Suite 210      Santa Barbara, CA
93110      Attention: Executive Vice President, Legal      Phone: 805- 696-7102 
    Fax: 805-696-7831 


8.3      Amendments.  No amendment or waiver of any provision of this Agreement
nor any consent to any departure by the Borrower herefrom, shall in any event be
effective unless the same shall be in writing and signed by the Lender, and then
such waiver or consent shall be effective only in the specific instance and for
the specific purpose for which given.

8.4      Survival of Representations and Warranties.  All representations,
warranties, covenants and agreements made in this Agreement and in any
certificates delivered pursuant hereto shall survive the execution and delivery
of this Agreement, the making of Advances under the Loan, and shall continue in
full force and effect so long as any Obligation is outstanding, there exists any
commitment by the Lender to the Borrower, or until this Agreement is formally
terminated in writing.

8.5      Assignments and Participations.  The Lender reserves the right, without
any consent thereto or notice thereof by or to the Borrower, to assign all or
any of its interest in the Loan and the Loan Documents and any and all
Collateral from time to time.

8.6      Successors and Assigns.  This Agreement shall be binding upon and inure
to the benefit of the Borrower and the Lender and their respective successors
and assigns, except that the

19

--------------------------------------------------------------------------------

Borrower may not assign or transfer its rights hereunder without the prior
written consent of the Lender.

8.7      Construction.  The Loan Documents and the rights and obligations of the
parties hereunder and thereunder shall be governed by, and construed and
interpreted in accordance with, the laws of the State of New York without regard
to its rules pertaining to conflict of laws except insofar as the laws of
another jurisdiction may, by reason of mandatory provisions of law, govern the
perfection, priority and enforcement of security interests in the Collateral.
The choice of governing law has been made pursuant to Section 5-1401 of the New
York General Obligations Law.

8.8      Severability.  Any provision contained in any Loan Document which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provisions in any other jurisdiction.

8.9      Waiver of Trial by Jury; Jurisdiction.

          (a)          Each party to this Agreement agrees that any suit, action
or proceeding, whether claim or counterclaim, brought or instituted by any party
hereto or any successor or assign of any party on or with respect to this
Agreement or any other document which in any way relates, directly or
indirectly, to the Loan or any event, transaction, or occurrence arising out of
or in any way connected with the Loan, or the dealings of the parties with
respect thereto, shall be tried only by a court and not by a jury.

          (b)          THE PARTIES HERETO HEREBY KNOWINGLY, VOLUNTARILY, AND
INTENTIONALLY WAIVE ANY RIGHT TO TRIAL BY JURY THEY MAY HAVE IN ANY ACTION OR
PROCEEDING, IN LAW OR IN EQUITY, IN CONNECTION WITH THIS AGREEMENT OR THE
TRANSACTIONS RELATED HERETO. THE BORROWER REPRESENTS AND WARRANTS THAT NO
REPRESENTATIVE OR AFFILIATE OF THE LENDER HAS REPRESENTED, EXPRESSLY OR
OTHERWISE, THAT THE LENDER WILL NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE
THIS JURY TRIAL WAIVER. THE BORROWER ACKNOWLEDGES THAT THE LENDER HAS BEEN
INDUCED TO ACCEPT THIS AGREEMENT BY, AMONG OTHER THINGS, THE PROVISIONS OF THIS
SECTION.

          (c)          For the purpose of any suit, action or proceeding arising
out of or relating to this Agreement, the Collateral or any Loan Document, the
Borrower hereby irrevocably consents and submits to the non-exclusive general
jurisdiction of the courts of the State of New York, the courts of the United
States for the Southern District of New York, and appellate courts from any
thereof. The Borrower irrevocably waives any objection which it may now or
hereinafter have to the laying of the venue of any suit, action or proceeding
brought in such a court has been brought in an inconvenient forum and agrees
that service of process in accordance with the foregoing sentence shall be
deemed in every respect effective and valid personal service of process upon the

20

--------------------------------------------------------------------------------

Borrower. The provisions of this Section shall not limit or otherwise affect the
right of the Lender to institute and conduct action in any other appropriate
manner, jurisdiction or court.

8.10      Entire Agreement. This Agreement and the other Loan Documents
represent the entire agreement among the Lender and the Borrower with respect to
the financing transactions to which they relate.

8.11      Multiple Counterparts. This Agreement may be executed in multiple
counterparts, each of which shall be regarded for all purposes as an original
and such counterparts shall constitute but one and the same instrument.

8.12      Consent; Waivers.

          (a)          No failure or delay on the part of any party hereto in
exercising any right, power or privilege under the Loan Documents shall operate
as a waiver of any right, power or privilege, nor shall any single or partial
exercise of any right hereunder preclude any other or further exercise thereof
or the exercise of any other right except as and to the extent that the
assertion of such right, power or privilege shall be barred by an applicable
statute of limitations.

          (b)          No single or partial exercise of, or abandonment or
discontinuance of steps to enforce, any right, power or privilege under the Loan
Documents shall preclude any other or further exercise of such right, power or
privilege, or the exercise of any other right, power or privilege.

8.13      Indemnity By the Borrower; Expenses.  In addition to all other
Obligations, the Borrower agrees to defend, protect, indemnify and hold harmless
the Lender and its Affiliates and all of their respective officers, directors,
employees, attorneys, consultants and agents from and against any and all
losses, damages (specifically excluding special, consequential and incidental,
punitive and exemplary damages), liabilities, obligations, penalties, fees,
costs and expenses (including, without limitation, reasonable attorneys' and
paralegals' fees, costs and expenses) incurred by such indemnitees, whether
prior to or from and after the date hereof, as a result of or arising from or
relating to (i) the perfection of the Lender's Liens in the Collateral, (ii) any
suit, investigation, action or proceeding by any Person (other than the
Borrower), whether threatened or initiated, asserting a claim for any legal or
equitable remedy against any Person under any statute, regulation or common law
principle, arising from or in connection with the Lender's furnishing of funds
to the Borrower under this Agreement, (iii) the Lender's preservation,
administration and enforcement of its rights under the Loan Documents, and
applicable law, including the fees and disbursements of counsel for the Lender
in connection therewith, whether suit be brought or not and whether incurred at
trial or on appeal, and all costs of protection and collection of Collateral, in
each case other than for such loss, damage, liability, obligation, penalty, fee,
cost or expense arising from such indemnitee's negligence or willful misconduct.
If the Borrower should fail to pay any tax or other amount required by this
Agreement to be paid or which may be reasonably necessary to protect or preserve
any Collateral or the Borrower's or the Lender's interests therein, then the
Lender may make such payment and the amount thereof shall be deemed to be
Obligations entitled to the benefit and security of the Loan Documents. The

21

--------------------------------------------------------------------------------

Borrower’s obligation for indemnification for all of the foregoing losses,
damages, liabilities, obligations, penalties, fees, costs and expenses of the
Lender shall be part of the Obligations, secured by the Collateral, chargeable
against the Loan, and shall survive termination of this Agreement.

8.14      Waiver of Certain Defenses.  To the fullest extent permitted by
applicable law, upon the occurrence of any Event of Default, neither the
Borrower nor anyone claiming by or under the Borrower will claim or seek to take
advantage of any law requiring the Lender to attempt to realize upon any
Collateral or collateral of any surety or guarantor, or any appraisement,
evaluation, stay, extension, or exemption laws now or hereafter in force in
order to prevent or hinder the enforcement of this Agreement. The Borrower, for
itself and all who may at any time claim through or under the Borrower, hereby
expressly waives to the fullest extent permitted by law the benefit of all such
laws. All rights of the Lender and all obligations of Borrower hereunder shall
be absolute and unconditional irrespective of (i) any lack of validity or
enforceability of this Agreement or any other agreement or instrument relating
hereto, (ii) any change in the time, manner or place of payment of, or any other
term of, all or any of the Obligations, or any other amendment or waiver of or
any consent to any departure from any provision of the Loan Documents, (iii) any
exchange, release or non-perfection of any other collateral given as security
for the Obligations, or any release or amendment or waiver of or consent to
departure from any guaranty for all or any of the Obligations, or (iv) any other
circumstance which might otherwise constitute a defense available to, or a
discharge of, the Borrower or any third party, other than payment and
performance in full of the Obligations.

8.15      LIMITATION ON LIABILITY; WAIVER OF PUNITIVE DAMAGES.  EACH OF THE
PARTIES HERETO, AGREES THAT IN ANY JUDICIAL, MEDIATION OR ARBITRATION PROCEEDING
OR ANY CLAIM OR CONTROVERSY BETWEEN OR AMONG THEM (a “Dispute”) THAT MAY ARISE
OUT OF OR BE IN ANY WAY CONNECTED WITH THIS AGREEMENT, THE GUARANTY AND SECURITY
AGREEMENT, OR THE OTHER LOAN DOCUMENTS, IN NO EVENT SHALL ANY PARTY HAVE A
REMEDY OF, OR BE LIABLE TO THE OTHER FOR, (1) INDIRECT, SPECIAL OR CONSEQUENTIAL
DAMAGES OR (2) PUNITIVE OR EXEMPLARY DAMAGES. EACH OF THE PARTIES HEREBY
EXPRESSLY WAIVES ANY RIGHT OR CLAIM TO PUNITIVE OR EXEMPLARY DAMAGES THEY MAY
HAVE OR WHICH MAY ARISE IN THE FUTURE IN CONNECTION WITH ANY DISPUTE, WHETHER
THE DISPUTE IS RESOLVED BY ARBITRATION, MEDIATION, JUDICIALLY OR OTHERWISE.

[signature page follows]

22

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each party hereto has caused this Credit Agreement to be
executed by its duly authorized officer as of the day and year first above
written.

Borrower:  LANDAMERICA FINANCIAL GROUP, INC.  By: /s/ Theodore L.
Chandler, Jr.                                Name: Theodore L. Chandler, Jr. 
        Title: Chairman & Chief Executive Officer   Lender:  CHICAGO TITLE
INSURANCE COMPANY  By: /s/ Michael L. Gravelle                                 
        Name: Michael L. Gravelle          Title: Executive Vice President,  
                Legal and Corporate Secretary


 

 

 

 

 

23

--------------------------------------------------------------------------------

Exhibit A Form of Revolving Credit Note REVOLVING CREDIT NOTE US $30,000,000.00
      November __, 2008          New York, New York 


                    FOR VALUE RECEIVED, LANDAMERICA FINANCIAL GROUP, INC., a
Virginia corporation (together with its successors and permitted assigns, the
"Borrower"), hereby promises to pay to the order of CHICAGO TITLE INSURANCE
COMPANY, an insurance company organized under the laws of the State of Nebraska
(the "Lender"), at the offices of the Lender located at 601 Riverside Drive,
Jacksonville, Florida, 32204 (or at such other place or places as the Lender may
designate), at the times and in the manner provided in the Credit Agreement
dated as of November __. 2008 (together with any other renewals, amendments,
modifications, restatements and/or supplements thereto, the "Credit Agreement"),
among the Borrower and the Lender, the principal sum of THIRTY MILLION AND
00/100 UNITED STATES DOLLARS (US$30,000,000.00), or if less, the principal
amount outstanding under the terms and conditions of this promissory note
(including all renewals, extensions or modifications hereof, this "Note") and
the Credit Agreement. The defined terms in the Credit Agreement are used herein
with the same meaning. The Borrower also unconditionally promises to pay
interest on the aggregate unpaid principal amount of this Note at the per annum
rate set forth in the Credit Agreement.

                    This Note is the Revolving Note referred to in the Credit
Agreement and is issued to evidence the Loan made available by the Lender
pursuant to the Credit Agreement. All of the terms, conditions and covenants of
the Credit Agreement are expressly made a part of this Note by reference, in the
same manner and with the same effect as if set forth herein at length, and any
holder of this Note is entitled to the benefits of, and remedies provided in,
the Credit Agreement and the other Loan Documents. Reference is made to the
Credit Agreement for provisions relating to the interest rate, maturity,
payment, prepayment and acceleration of this Note.

                    In the event of an Event of Default as defined in the Credit
Agreement, this Note shall become, or may be declared to be, immediately due and
payable as provided in the Credit Agreement, without presentation, demand,
protest or notice of any kind, all of which are hereby waived by the Borrower.

                    In the event this Note is not paid when due at any stated or
accelerated maturity, the Borrower agrees to pay, in addition to the principal
and interest, all costs of collection, including reasonable attorneys' fees.

                    This Note shall be governed by and construed in accordance
with the internal laws and judicial decisions of the State of New York without
regard to its rules pertaining to conflicts of

1

--------------------------------------------------------------------------------

laws. The choice of governing law has been made pursuant to Section 5-1401 of
the New York General Obligations Law.

                    IN WITNESS WHEREOF, the Borrower has caused this Note to be
executed by its duly authorized corporate officer as of the day and year first
above written.

LANDAMERICA FINANCIAL GROUP, INC.        By: 
                                                                         Name:
                     Title:


2

--------------------------------------------------------------------------------

Exhibit B

Form of Guaranty and Security Agreement

 

[See Exhibit 10.2]

 

 

 

 

 

 

 

 

1

--------------------------------------------------------------------------------